Name: Council Regulation (EEC) No 163/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of maize starch to Portugal for maize starch coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: international trade;  Europe;  plant product;  foodstuff
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 163/87 of 19 January 1987 fixing, for 1987 , the quota applicable to imports into Portugal of maize starch to Portugal for maize starch coming from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 269 of the Act of Accession, the Portuguese Republic may, during the first stage, main ­ tain quantitative restrictions in the form of quotas on imports of maize starch coming from the Community as constituted on 31 December 1985 ; Whereas Council Regulation (EEC) No 498/86 of 25 February 1986 fixing, for 1986, the initial quota appli ­ cable to Portugal for maize starch coming from the Community as constituted at 31 December 1985 ('), fixed the initial quota at 400 tonnes ; whereas, pursuant to Article 269 (2) (c), this quantity should be increased by 10% for 1987, HAS ADOPTED THIS REGULATION : Article 1 The volume of the quota for 1987 which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession, apply to imports of maize starch coming from the Community as constituted on 31 December 1985 is hereby fixed at 440 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 54, 1 . 3 . 1986, p. 42.